— Appeal from order granting motion seeking to vacate a notice of examination before trial, dismissed, without costs. The original pleadings having been superseded by an amended complaint and an answer thereto, any questions concerning the propriety of examinations before trial based upon the original pleadings are rendered moot. The dismissal of this appeal is not to be deemed an indication of either approval or disapproval by this court of Special Term’s basic disposition of the matter and any questions arising out of subsequent demands for examinations before trial, if made, shall be determined de nova without reference to the order herein appealed from. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.